DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 14 and 18 are amended by Examiner’s amendment.
Claims 1-13 are cancelled by Examiner’s amendment.
Claims 14 and 16-20 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Bernard Tomsa (Reg. No. 60121) on 5/11/21.
	The application has been amended as follows:

		14.	(Currently Amended) A system comprising:
a processor configured to:

		responsive to the vehicle being within the threshold distance and there being less than the threshold amount of at least one of present or historic traffic data, utilize historic data for one or more second tollbooths, the  one or more second tollbooths utilized for modeling traffic as a traffic projection of traffic the first vehicle is likely to encounter when passing through the first tollbooth; and
		provide an in-vehicle prepayment option responsive to automatic toll prepayment being recommended based on the traffic projection indicating conditions predefined as suitable for recommending that the vehicle route to a pass-through lane of the first toll-booth requiring prepayment of the toll when the vehicle lacks a transponder for toll payment. 

		18.	(Currently Amended) A system comprising:
		a processor configured to:
		determine that a vehicle is within a threshold distance of a first tollbooth for which less than a threshold amount of present and historic traffic data, of an amount predefined as sufficient to enable modeling, is presently available;
or historic traffic data, utilize historic data from a second tollbooth, sharing at least one predefined characteristic with the first tollbooth, [[, ]]for modeling traffic as a traffic projection of traffic the first vehicle is likely to encounter when passing through the first tollbooth; 
		determine, based on the traffic projection, a recommended lane for passage through the tollbooth; and
		recommend the determined lane to a driver.

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20180143033 ("Hu"), US20200043248 ("Satyanarayana"), and US20190204100 ("Sharma"). 
	The following is the Examiner's statement of reasons for allowance:
	Hu discloses a system for lane-based vehicle navigation. The system may comprise one or more sensors configured to detect a number of occupants in a vehicle 
	Satyanarayana discloses methods, server, devices and registered terminals for requiring approval of toll charges. A server receives, from a fixed communication device at a toll booth location, a tollway transponder identifier of a vehicle tollway transponder on a vehicle. The server determines whether a registered terminal is associated with the tollway transponder identifier. Responsive to determining that the registered terminal is associated with the tollway transponder identifier, a toll approval request message is transmitted to the registered terminal, which sends a response message back to the server. The server determines if a location of the registered terminal is within a defined distance from the toll booth location. Responsive to the location of the registered terminal being within the defined distance, the server triggers a toll charge against an account associated with the tollway transponder identifier when the response message indicates approval of the toll. 
	Sharma discloses a method and a system for predicting traffic conditions of a geographical area. A directed graph of a road network of the geographical area is generated. Position information, received from devices of corresponding vehicles that are traversing between road segments including at least first and second road segments, is located on the generated directed graph. Further, first and second times are determined based on the located position information on the generated directed 
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 14 and 18. The prior art does generally discuss key elements related to claimed invention, including a processor configured to: determine that a vehicle is within a threshold distance of a first tollbooth for which less than a threshold amount of traffic data, predefined as sufficient to enable modeling, is presently available; utilize a secondary data source, determined based on a data-type used for the threshold determination, for traffic projection; provide an in-vehicle prepayment option responsive to automatic toll prepayment being recommended based on the traffic projection; and determine, based on the traffic projection, a recommended lane for passage through the tollbooth; and recommend the determined lane to a driver. However, the claimed invention also recites aspects regarding wherein the data-type includes historic traffic data for the tollbooth, and wherein the secondary data source includes historic data for one or more second tollbooths, wherein the historic traffic data for the other tollbooths is chosen based on the second tollbooths sharing one or more predefined characteristics with the first tollbooth. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663